Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Status of Claims
This action is responsive to Applicant’s request for continued examination and remarks filed 01/21/2021.  Claims 1-25 and 28-37 are currently pending, of which claims 1-14 are withdrawn.  
The rejections under 35 U.S.C. 103 of: 1) claims 15-17, 19-25 and 28-37 as being unpatentable over Katusic et al. (US 2013/0045158) in view of Theivanayagam et al. (WO 2014/098934 A1), and 2) claims 17 and 18 as being unpatentable over Katusic et al. (US 2013/0045158) in view of Theivanayagam et al. (WO 2014/098934 A1) and further in view of Kozhukharov et al. (“Spray Pyrolysis Equipment for Various Applications,” Journal of Chemical Technology and Metallurgy, 48, 1, pp 111-118, 2013) as previously set forth in the Final Office action mailed 09/21/2020 are each maintained.
Response to Arguments
Applicant's arguments filed 01/21/2021 regarding the 103 rejection(s) of record based on Katusic et al. (US 2013/0045158) in view of Theivanayagam et al. (WO 2014/098934 A1) have been fully considered but they are not persuasive.  
Applicant argues (page 8-9 of the present response) it would not have been obvious to a person of ordinary skill in the art at the time of the effective filing date to substitute glycerol for the solvents disclosed in Katusic et al. in view of glycerol’s higher viscosity relative to the alkanols and diols disclosed in the reference having lower viscosities making glycerol a poor option for use in flame spray pyrolysis.  Note, this argument was previously addressed in the Final Office action mailed 09/21/2021.  This argument is not persuasive because the present ground(s) of rejection further relies on Theivanayagam et al. in addition to Katusic et al. where, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide and substitute glycerol in place of ethylene glycol as taught by Theivanayagam et al. (page 5 lines 13-20) as the glycol/alkanol in the method of Katusic et al. since Theivanayagam et al. teaches both ethylene glycol and glycerol/glycerin are two species of alkylene glycol, i.e., alcohol solvent, useful in the production of cathode materials for lithium secondary batteries (Theivanayagam et al., abstract and page 5 lines 13-20; Katusic et al., para. 0028).  In essence, the prior art directly recognizes glycerol and ethylene glycol as equivalents/obvious variants of one another.  Applicant’s arguments regarding the viscosity of glycerol relative to the exemplary ethylene glycol and other glycols disclosed in Katusic et al. have been fully considered but are not persuasive since Katusic et al. rebuts the concern of an alkanol/glycol solvent’s viscosity by directly teaching heating the solution “to attain a suitable viscosity for atomization of the solution” (para. 0023), i.e., heating the solution/solvent to obtain a suitable viscosity for spray pyrolysis.  In other words, Katusic et al.’s teaching of heating the solution to achieve solubility and attain a suitable viscosity for atomization of the solution obviates Applicant’s concern of the viscosity of any C1-C15 alkanol/glycol’s solvent at room temperature.  
Applicant further argues (pages 8-9 of the present response) Theivanayagam et al. does not cure the deficiencies of Katusic et al. because a person of ordinary skill in the art would not find any teaching, suggestion, or motivation to utilize glycerol in the process of Katusic et al., Theivanayagam et al. is drawn to a microwave-assisted solvothermal method of making olivine lithium transition metal electrode materials, Theivanayagam et al. requires the use of water as a co-solvent contrary to that claimed, and Theivanayagam et al. is not a flame spray pyrolysis method.  Applicant concludes a person of ordinary skill in the art reading Theivanayagam et al. would not view ethylene glycol and glycerol as obvious variants of one another in the flame spray pyrolysis method of Katusic et al., and even if it did would also require the use of water as a co-solvent.  This argument is not persuasive because it mischaracterizes the 103 rejection of record.  Theivanayagam et al. was merely cited as a reference of interest as evidence to support the Office’s finding and position that ethylene glycol and glycerol (glycerin) are two like-species of alkylene glycol, i.e., alcohol solvent or alkanols, which fits squarely within the broad teaching of Katusic et al. that the solvent can preferably be, among others, C1-C15 alkanols (para. 0024).  No method step(s) of Theivanayagam et al. (e.g., microwave-assisted solvothermal method steps and/or providing water, as implied in the present arguments) were provided to the teachings of Katusic et al. in the 103 rejection of record.  
Applicant further argues (page 10 of the present response) it was surprisingly found that the utilization of glycerol in the claimed deep eutectic solvent results in the formation of metal oxides that are superior to those prepared by Katusic et al.  Applicant elaborates the superiority of the metal oxides prepared by Katusic et al. are thought to be because the three hydroxyl groups of glycerol bind with three metal ions in the deep eutectic solvent to create metal glycerolates in liquid droplets that form upon exiting a flame spray pyrolysis nozzle and do not require a prolonged annealing process.  As similarly explained in the Final Rejection mailed 09/21/2021, this argument is not persuasive because a “thought” that a product or method is superior is of no probative value in the determining patentability of claims since it is just a statement without providing any factual evidence that is required to rebut a prima facie case of obviousness.  The arguments of counsel cannot take the place of evidence in the record. 
Furthermore, there is no factual or objective evidence of record supporting the allegation that the present invention’s process results in the formation of metal oxides that are superior to those in the method specifically disclosed by Katusic et al.  The present application’s specification does not cite or mention the Katusic et al. reference in any manner that would put a person of ordinary skill in the art on notice the present invention is being compared to the Katusic et al. reference that would be necessary to determine the alleged superiority of the claimed invention over Katusic et al.’s teachings.  Although it is appreciated the present invention’s original specification discusses the most preferred hydrogen bond donor of the present invention is glycerol and sets forth working examples solely containing glycerol as the hydrogen bond donor (see, e.g., page 2 lines 30-31, page 5 line 16, and Examples 1-4 of the original specification), the present invention’s original specification also discloses and discusses ethylene glycol as an alternative preferred hydrogen bond donor species (“the one or more hydrogen bond donors is selected from the group consisting of glycerol, ethylene 30glycol, …” see page 2 lines 28-38 of the original specification; see also page 5 lines 14-15 of the original specification) and does not present comparative examples containing (or lacking) any other hydrogen bond donor species.  Katusic et al.’s method actually teaches ethylene glycol (ethanediol) as a preferred solvent (para. 0025), too, which renders Katusic et al. closer prior art than alleged in Applicant’s present arguments.  In fact, prior to the independent claim being amended to positively recite the hydrogen bond donor includes glycerol, the claims recently recited ethylene glycol in the alternative with glycerol (see, e.g., previously examined claim 26 added in the amendment filed 08/26/2019), further evidencing Katusic et al. constitutes closer prior art than alleged.  The present arguments and examples in the original specification are no probative value in the determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). 
Even if, arguendo, a comparison was done between the applicant’s invention and the closest prior art, the claims are also not deemed patentable over the references of record since the feature upon which applicant relies for comparison (i.e., a flame spray pyrolysis step) is not positively recited in the rejected independent claim.  Independent claim 15 broadly recites a “reacting” step, and does not recite a “flame spray pyrolysis” step.  Although dependent claim 16 recites the reacting step comprises a flame pyrolysis to produce the metal oxide(s), dependent claim 18 alternatively recites the reacting step comprises microwaving to produce the metal oxide(s), which serves as evidence the independent claim is more broad than alleged by Applicant and is not merely limited to the feature(s) argued by Applicant.  Further note the inclusive/open-ended “comprising” language of the present claims, which does not exclude additional, unrecited elements or method steps, such as an additional annealing process as alleged by Applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered very pertinent to applicant's disclosure and support the Office’s finding and position that ethylene glycol and glycerol are two like-species of alkylene glycol and obvious variants of one another:
Hampden-Smith et al. (US 2007/0096057) is a cited evidence reference of interest teaching ethylene glycol and glycerol are two like-species of glycol-based organic solvents (para. 0127 and 0128), indicating ethylene glycol and glycerol are well-known in the art as obvious variants of one another.  
Thackeray et al. (US 2007/0111094) is a cited evidence reference of interest teaching ethylene glycol and glycerol are two like-species of glycol-based organic solvents (para. 0016), indicating ethylene glycol and glycerol are well-known in the art as obvious variants of one another.  
Abbott (US 8,518,298) is a cited evidence reference of interest teaching ethylene glycol and glycerol (1,2,3-propanetriol) are two like-species of glycol-based organic solvents (col. 4 lines 38-44; see also formula 3 at col. 4 lines 2 and 14-16), indicating ethylene glycol and glycerol are well-known in the art as obvious variants of one another.  
He et al. (CN 103500829 A, utilizing US 2016/0145104 as an English language equivalent) is a cited evidence reference of interest teaching ethylene glycol and glycerol are two like-species of glycol-based organic solvents (para. 0025 and claim 5), indicating ethylene glycol and glycerol are well-known in the art as obvious variants of one another.  
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 26, 2021